Title: From Thomas Jefferson to Israel Smith, 27 August 1802
From: Jefferson, Thomas
To: Smith, Israel


          
            Dear Sir
            Monticello Aug. 27. 1802
          
          I am afraid some want of sufficient explanation has prevented my recieving recommendations of proper persons as Commrs. of bankrupts for your state. I had thro’ a particular channel desired that the favor might be asked of yourself & General Bradley to recommend, and understood it would be done on your return home. by your letter to mr Madison of the 16th. inst recommending Samuel Prentiss only, I apprehend you had not so understood the thing. I have therefore now to ask the favor of you, as I also do of Genl. Bradly to name three or four persons, lawyers or merchants of understanding & integrity of republican principles convenient for the exercise of the office at the place where the federal court holds it’s session in your state. to avoid the infinite number of nominations which would be necessary to spread these officers over the whole face of every state, most of which would be useless, we instruct the Attorney of the district to apply to the Secretary of state whenever any case arises too distant for the general commissioners & to recommend others for the special case. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        